Title: To James Madison from James Monroe, 14 September 1804
From: Monroe, James
To: Madison, James


Dear Sir
London Sepr. 14. 1804.
My publick letter of the 8th shew’d the state of affrs. here, since which nothing has occurr’d to change it, having recd. no reply from Lord Harrowby. As I inferr’d from what passed in the interview, that the cabinet was yet to deliberate on the whole subject, and of course that it had never acted on it before or even heard of it, for Lord Harrowby told me that by some casualty the project which I had given his predecessor had been mislaid & could not be found, I deemed it useless to press an answer till reasonable time could be given for the purpose. Having a copy of the project abt me I gave it to him when he read it perhaps for the first time. I presume the fact is that his predecessor had put it among his private papers, & taken it with him when he left this office, & that the successor had from motives of delicacy declined asking for it. How long it may take to conclude the business I cannot ascertain: it will depend much on the manner in which it may be concluded. If an arrangment is to be made & they are not desirous of giving dispatch, it may require some time to terminate it. And if the result is a different one yet it may be improper to break it off abruptly. I shall act with caution & take into view all the circumstances connected with it, in deciding on the course which I ought to pursue.
There is really much delicacy attending any mov’ment at this period. The jealousy of this government is one of the circumstances which makes it so. You know the incidents in another quarter which have tended to keep that alive, & to lessen the merit, or rather prevent the acknowledgment of the policy of our govt. towards this, at this epoch, which being liberal ought to have been felt and acknowledged. After the visit of a certain individual here, my passage⟨e⟩ thro’ that country, might attract attention, especially if any thing shod. occur to bring me into view there, unless a suitable arrangment was made here before my departure. Under existing circumstances you must perceive how difficult it is to make such an arrangment, that is, with any degree of dispatch. Not to go thro’ that country at this epoch, and take the route by water to Lisbon or other neighboring port, might excite the jealousy of certain characters in it, which might prove injurious to the negotiation. To throw myself on that stage at a certain epoch or so near it, as to make it difficult to withdraw from it, while the business was transacting, is also liable to objections of a publick as well as a private nature; tho’ in the discharge of a publick duty, where there was an obvious advantage attending it, I shod. pay little regard to the latter. As we have nothing to do with the interior of any country, or with any, but the government de facto, I shod. suppose that that consideration would always prove a complete answer to any objection of that kind. The publick objection however, considering my relation to this govt. appears to me to be strong to my forming one of the actors in that scene. I mention these circumstances to shew the possibility, in case I do not leave this in the course of a very short time, of my remaining here a couple of months more. I am aware of the danger attending delay, that is, that some bargain may be struck between the parties at war, so as to make Spain less sensible to any pressure from us. I cannot however consider this of sufficient weight to counterbalance every other consideration. I know that our attitude with respect to Spain must be at all times an imposing one: that it will become much more so than it now is, after the next election, as indeed it will be here.
When I depart I shall leave our affairs in the hands of Mr. Purviance, who had resolved to return home this fall. He stays only in the expectation of having that trust committed to him, since his salary is found to be tottally incompetent to his support, & the climate proves unfavorable to his health. He is a very worthy, intelligent, & prudent man, & will I think be quite competent to the duties he will have to attend to. His health is the only delicate circumstance attending the trust. It may in the winter render him less active. It will not expose him to do an improper thing. I have promised him an additional compensation and shall be forced to advance him something extrny immediately on my departure. He must take decent rooms & have a servant and at times a carriage, none of wh. he now has, yet his allowance he says is not more than half sufficient. I hope the President will allow him the compensation of a chargé des affrs., which however I have not promised having no right to do it; tho’ I have assured him I had no doubt that a suitable allowance would be made him. I think the allowance to a chargé is half that of a minister. As he came out to join me as Secry. to the mission do you not allow him at least a quarters salary to bring him & another to take him back? He certainly cannot get back for a less sum, as the passage is in all cases from this port 50. guineas. In leaving the business with Mr. Purviance no uneasiness is given to Mr. Erving, the former having an official claim on it. Had Mr. P. not accepted I shod. most certainly have confided it to Mr. Erving. The injurious political impressions, wh. certain political adversaries had made here to his prejudice, wh. might be in some slight degree countenancd on his first arrival by the freedom of his conversation on our concerns, or rather frankness of it, wh. was not likely to be much relished here, have lately considerably diminished. So far as I can judge they have no force at present; and so confident am I of that truth, of what is due to his merit, and of the advantage both here & in America of doing him justice & above all of not appearing to pass him by on acct. of the ill offices of his adversaries, that I shod. have had no hesitation to appoint him in case Mr. Purviance had not been willing to remain. Mr. Erving’s conduct is now in all respects perfectly prudent; indeed I do not know that it was ever otherwise. He is enlarging his acquaintance with people in power, is well acquainted with the state of things, and hasards no remark to give offense. He possesses very considerable talents, is sound & zealous in his principles, attached by personal friendship to the President & members of the administration, is upright & industrious in his office, and is altogether a very able and useful publick officer. He has mentioned to me the affr. of his salary here & the hope that the President would allow him, a commissn. in some form on the sums recd. by the awards and payments made thereof to the individuals claiming them. He says that it was understood he was to have the office of assessor when he came here, by which Mr. Cabot made abt. 4000£. sterg: that he performs the duties of 3. agencies for wh. 8000. dolrs. were paid: that Wms. has cleared an immense fortune by his agency, under private powers of attorney, wh. were obtd. of the claimants, the circumstances attending wh. you were doubtless apprized of. His present salary is a mere subsistence, as you will conclude when informed that it is worth at most six hundred dolrs. with us. I am aware of the delicacy & difficulty of allowing a comn., or raising the salary, tho’ I have no doubt of the justice of the claim founded on his services, merits, not to rely on the example of others. He lately shewed me yr. letter offering an appointment at Tunis, wh. he declined. He cod. take no permanent appointment at any place where his father could not accompany him. He considers the offer as a proof of the interest wh. the President takes in his welfare. Having been liberally educated, being as I have reason to think independent in his circumstances, & well connected in America, I am satisfied that he contemplates returning there at some short period. He wod. be glad to hold some situation wh. wod. carry him back with some additional weight. It occurr’d to me that an opportunity might be presented by making him chargé at the Hague during the war, at wh. place political agency is often necessary, and the supervision of the consulate alone is highly important, Rotterdam being at this time what Hamburg was last war, the channel and entrepot of all the supplies to the north, wh. are smuggled in there. It is of the first importance to have a man of abilities & firmness in the managment of our commerce in that post. The gentn. who is now there, Mr. A. whether by appointment or not I know not, is on a visit to this place. I have seen him twice & am sorry to say that he is actually insane, not so dilerious as to be excluded from society, but so much so or rather so deranged as for it to be impossible not to be seen in five minutes after he enters. It is unsafe that our seal &ce shod. be in his hands. It is painful for me to state this because the misfortunes of the father & family made it a grateful thing to me to hear that he had a son deserving of publick confidence. This case merits your attention. Mr. Erving has given an example of great utility in the discharge of his consular duties, in preventing all impositions on our character, wh. has probably made him enemies: Mr. Maury at Liverpool & Murray at Glasgow are also very attentive to that object, I have also reason to be satisfied with the conduct of the others: I mention these only because particular facts have come to my knowledge in their cases. Have you made arrangment for making a peace with Tripoli? If a special mission involving some considerable degree of confidence cod. be committed to Mr. Erving, I have no doubt he wod. accept it. Will you not find it necessary to open our commerce higher up the mediteranean, to Constantinople & the black sea? This might easily be done with the Porte. If he could be employed in any such mode I think it wod. be grateful to him. You will weigh in all cases how far the measure is proper in itself: how far his standing at home will justify any attention to him beyond that he now holds; and if a hint is given to me I can communicate it in a mode that will be perfectly satisfactory. Indeed you might give it yourself with a confidence that it wod. be considered as you wod. wish it to be.
I have this moment recd. a letter from Mr. Iznardi at Cadiz of July 24. informing me that he had heard there was some difference between the ct. of Madd. & Mr. Pinckney & that he was to leave that place immediately, & that a part of his baggage had arrived there. He says it has given great alarm to the Americans there, wh. he cannot remove as he does not know the cause of the difference. I remember that in my conference with Lord Harrowby he asked me if such a difference had not taken place, & if Mr. P. was not abt. to withdraw, to which I replied in the negative, having recd. before no intimation of the kind. I cannot imagine the cause of this difference, if true, as knowing that I was to be there soon he was bound to remain quiet & respectful to the Ct. The minister of Spn. here has sought conversations with me on my proposed visit, wh. I am satisfied was also known to Ld. H. before I mentioned it, and indeed I see no reason for keeping it a secret, now that a compl⟨e⟩mentary attention is shewn to this govt. as is stated in my publick letter. The former speaks with moderation of the views of his govt., gives me some hints as to the manner that is most acceptable there &ce and promises me letters. Be assured that decision is the safest course with the minister with you, as indeed with them all. I think it probable that any tone taken by Spn. has been prompted by her minister with you, who may be strongly impressed with the idea that we mean to hasard nothing. The more I see of the practice in Europe the better satisfied I am that the ministers of her powers must be kept at a greater distance by our govt. Unless they are kept off they lose respect for our publick characters. The usage to them ought I think to be different from what is observed to our citizens. Permit me to suggest for consideration of the President the idea of not suffering them to see him but by audience specially askd, for special purposes, & never to dine with him, but at publick parties, in wh. no footing of equality with him, that is familiar conversation is to be indulged them. Slaves are kept under by fear—with them the term is synonimous with respect—Be generous, set them free, & they will insult you. This remark is not applicable to all Europeans—God forbid that it shod. be—but it is to too many to admit an exception to the rule, in our practice. I have long been convincd of it, & suggest the idea above as you will conceive with the best motives of friendship to the President & yourself. I am sincerely your frd.
Jas. Monroe.
P S. I think my comn. is joint with Mr. Pinckney, to be used singly only in case of his death. If so you shod. send a different one without delay to Madrid to wait for me.
I have not recd. a line from you, since the 25th. of May, a joint one to Mr. Pinckney & myself of July 8th. excepted only & do not know which of my letters you have recd. of late. You have probably concluded I had gone to Spain.
